07/03/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


                 JIMMY NEWELL v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Bradley County
                   No. 16-CR-287     Andrew M. Freiberg, Judge


                            No. E2016-01755-CCA-R3-ECN



The pro se Petitioner, Jimmy Newell, appeals as of right from the Bradley County
Criminal Court’s order summarily dismissing his petition for writ of error coram nobis
alleging that the State violated the terms of his plea agreement by filing a letter of
opposition to parole with the Board of Parole. The State has filed a motion to affirm the
trial court’s judgment pursuant to Rule 20 of the Rules of the Tennessee Court of
Criminal Appeals. Following our review, we conclude that the State’s motion is well-
taken and affirm the judgment of the trial court.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals

D. KELLY THOMAS, JR., J., delivered the opinion of the Court, in which JAMES CURWOOD
WITT, JR., and NORMA MCGEE OGLE, JJ., joined.

Jimmy Newell, Cleveland, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel;
and Stephen Davis Crump, District Attorney General, for the appellee, State of
Tennessee.

                             MEMORANDUM OPINION


       On May 20, 2014, the Petitioner pleaded guilty pursuant to a negotiated plea
agreement to various offenses - including three misdemeanor probation violations, four
simple or domestic assault offenses, and two felony theft offenses - in exchange for an
effective sentence of four years as a Range I, standard offender. Within weeks of
entering his plea, the Petitioner began challenging the guilty pleas and sentencing without
success. On July 29, 2016, the Petitioner filed a petition for writ of error coram nobis
alleging newly discovered evidence that the District Attorney General filed a letter in
opposition to the Petitioner’s parole hearing in May 2015.1 The trial court summarily
dismissed the petition, ruling that the Petitioner could not challenge his guilty-pleaded
convictions via a writ of error coram nobis. Frazier v. State, 495 S.W.3d 246, 253 (Tenn.
2016). The Petitioner filed a timely notice of appeal from the trial court’s judgment.

       The State correctly asserts that the trial court’s summary dismissal should be
affirmed because a writ of error coram nobis is not available to challenge convictions
arising from a guilty plea. Id. Accordingly, we affirm the judgment of the Bradley
County Criminal Court pursuant to Rule 20 of the Rules of the Tennessee Court of
Criminal Appeals.


                                                     _________________________________
                                                     D. KELLY THOMAS, JR., JUDGE




1
  The court notes that the Tennessee Department of Correction database reflects that, as of March 21, 2017, the
Petitioner has been released from confinement and is no longer subject to any supervision.

                                                       -2-